UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6763



MICHAEL F. DEHONEY,

                                              Plaintiff - Appellant,

          versus


CHARLIE J. CEPAK, Warden, individually and in
his official capacity; PRIS MACK, Associate
Warden, individually and in his official
capacity,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-94-3511-4-21BE)


Submitted:   September 25, 1997           Decided:   October 21, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se. Larry Cleveland Batson,
Robert E. Peterson, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,
Columbia, South Carolina; Joseph Crouch Coleman, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint, denying Appellant's

motions seeking a blank subpoena and recusal of a magistrate judge,

and denying Appellant's motion for reconsideration. We have re-

viewed the record and the district court's opinion accepting the
magistrate judge's recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Dehoney v. Cepak, No. CA-94-3511-4-21BE (D.S.C. May 20, 1997). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2